276 S.W.3d 906 (2009)
Dependents of Alan D. AVERY, deceased, Respondents,
v.
BOTKIN LUMBER COMPANY, INC, Employer/Appellant.
No. ED 91572.
Missouri Court of Appeals, Eastern District, Division Two.
February 17, 2009.
Paul D. Huck, Clayton, MO, for Appellant.
James E. Hopkins, Jr., St. Louis, Missouri, for Respondent.
Before Roy L. Richter, P.J, Lawrence E. Mooney, J, and George W. Draper III, J.

ORDER
PER CURIAM.
Botkin Lumber Company[1] ("Employer") appeals the Labor and Industrial Relations Commission's ("Commission") worker's compensation award in favor of Jo Ellen Avery ("Claimant"), on behalf of her deceased husband, Alan Avery ("Employee"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  Botkin Lumber is insured by Missouri Wood Industry Insurance Trust, a co-appellant in this case. For simplicity, we will refer to the two entities collectively as "Employer."